Citation Nr: 0812566	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  01-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and, if so, whether the reopened 
claim may be granted.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 1956 to 
September 1959.  He also served in the U.S. Navy Reserve from 
October 1954 to February 1956, and for a period after 
September 1959.  


This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
bilateral hearing loss.  

This claim was previously before the Board in August 2005, at 
which time the Board remanded the claim for additional 
development, to include scheduling the veteran for a 
videoconference hearing before a Veterans Law Judge.  The 
Board notes that, during the pendency of the appeal, the 
veteran moved between Georgia and California several times.  

In February 2007, the RO sent the veteran a letter to his 
Vista, California, address notifying him of the dates 
available for a videoconference hearing and requested that he 
respond within 60 days indicating which date he would be able 
to attend.  The veteran did not respond and, in May 2007, the 
RO sent him a letter notifying him that his hearing was 
scheduled for September 2007.  In June 2007, the veteran 
notified the RO that he was living in Georgia and would like 
his hearing to be scheduled in December 2007 when he returned 
to California.  In October 2007, the RO notified the veteran 
that there were no hearings available in December 2007 and 
informed him of the hearing dates available in 2008.  The RO 
requested that he respond within 60 days indicating which 
date he would be able to attend.  In December 2007, the 
veteran informed the RO that he was living in Georgia.  
Accordingly, in February 2008, the RO sent the veteran two 
separate letters to his Flowery Branch, Georgia, address 
informing him that his videoconference hearing was scheduled 
for March 2008.  However, the veteran did not report for his 
scheduled hearing, and he has not submitted any evidence 
which shows good cause for not appearing at the hearing.  The 
Board, then, finds that all due process has been satisfied 
with respect to the veteran's right to a hearing.  

The issue of entitlement to service connection for bilateral 
hearing loss is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  

FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied 
entitlement to service connection for sensorineural hearing 
loss.  The veteran did not appeal that decision, and it 
became final.

2.  Evidence received since the final February 1998 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim, so as to permit reopening of the 
claim.  


CONCLUSIONS OF LAW

1.  The February 1998 rating decision denying service 
connection for sensorineural hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
has been received, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession which pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

Given the favorable decision herein to reopen the veteran's 
claim for service connection based upon the submission of new 
and material evidence, the Board finds that any issue as to 
the timing or content of the VCAA notice provided to the 
veteran with regard to the new and material evidence issue is 
moot or represents harmless error.  As noted, the service 
connection issue will be addressed in the Remand section 
below.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

Entitlement to service connection for sensorineural hearing 
loss was denied in a rating decision dated February 1997.  At 
that time, the RO considered service medical records which 
showed the veteran did not receive treatment for a hearing 
problem during service and had normal hearing at several 
audiological examinations conducted from October 1954 to 
August 1959.  The RO also considered a December 1997 VA 
examination report, which noted the veteran's report of in-
service noise exposure and showed the veteran had bilateral, 
low frequency, mild hearing loss.  Also considered was 
December 1997 report of contact with reflected the veteran 
reported that he had not had any treatment for hearing loss, 
except for occasional audiograms which he could not obtain.  
The RO denied the veteran's claim on the basis that there was 
no definitive evidence of acoustic trauma during service or 
evidence of treatment for a hearing impairment during service 
or within the first post-service year.  The veteran did not 
appeal the RO's determination; therefore, the February 1997 
rating decision became final.  See 38 U.S.C.A. § 7105.  

Since the February 1997 rating decision, the new evidence 
which has been submitted includes an October 1999 statement 
from C.A.S.B., M.A., CCC-A, which reflects that an 
audiological examination conducted in September 1999 showed 
the veteran to have mild to profound, bilateral sensorineural 
hearing loss.  Dr. C.A.S.B. stated that the test results were 
consistent with hearing loss due to noise exposure, genetic 
predisposition to hearing loss, and presbycusis, and that any 
one or all of those factors may have contributed to the 
veteran's hearing loss.  Also submitted were statements dated 
in May 2000 from Drs. E.K. and L.W.B., which note the veteran 
reported having a long history of noise exposure from 
firearms in service and frequent hunting as a teenager.  

At the time of the last final decision, there was no evidence 
which suggested that the veteran's current bilateral hearing 
loss was due to his military service.  Since the February 
1997 rating decision, the veteran has provided evidence which 
indicates that there may be an etiological relationship 
between his military service and hearing loss, and in 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection, we 
presume the credibility of all evidence.  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for bilateral 
hearing loss may be reopened.  See 38 U.S.C.A. § 5108.  
However, as noted, the issue of entitlement to service 
connection for bilateral hearing loss is Remanded, for 
reasons discussed below.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened, and the veteran's claim is allowed to this extent 
only.  

[Continued on next page]
REMAND

As to the merits of the reopened claim, the veteran has 
asserted that service connection for bilateral hearing loss 
is warranted because he believes his current hearing loss was 
caused by military service.  The veteran specifically 
attributes his hearing loss to his service in the U.S. Navy 
Reserve during two summer cruise exercises in San Diego, 
California, in 1953 or 1954.  The veteran has asserted that 
he worked with ammunition and was exposed to gunfire, without 
ear protection, during that time.

As noted above, the veteran had a period of active duty 
service in the Navy in addition to his service in the U.S. 
Navy Reserve.  However, the veteran is seeking entitlement to 
service connection on the basis of his service in the U.S. 
Navy Reserve only.  In this regard, the Board notes that the 
December 1997 VA examination report reflects the veteran 
specifically attributed his hearing loss to his Navy Reserve 
service and reported that he did not have significant noise 
exposure during his active duty service, as he was a hospital 
corpsman.  

The initial tour of basic training by a reservist, and annual 
two-week tours on reserve training, are examples of active 
duty for training (ADT), while weekend drills are inactive 
duty training (IADT).  Service connection is not legally 
merited for IADT when the claimed disability results from a 
disease process.  See, e.g., Brooks v. Brown, 5 Vet. App. 
484, 487 (1993).  The only exception to this latter rule is 
where a heart attack or stroke is suffered on IADT.  38 
U.S.C.A. §§ 101(24)(C)(2); 38 C.F.R. § 3.6(a).  Thus, with 
respect to any reserve service, service connection may only 
be granted for disability resulting from disease or injury 
incurred or aggravated while performing ADT, or injury 
incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 
101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.

The veteran has asserted that he served in the U.S. Navy 
Reserves from October 1954 to February 1956 and for a period 
after September 1959.  His Armed Forces of the United States 
Report of Transfer or Discharge (DD Form 214) reflects that 
the veteran had approximately one year and three months of 
"other service" in the U.S. Navy Reserve, and specifically 
states that the veteran's total period of active service was 
three years and seven months, which represents his active 
service from February 1956 to September 1959.  There is, 
however, no indication in the record as to the nature of the 
veteran's service in the Navy Reserve, i.e., whether his 
reserve service was ADT or IADT.  With regard to the 
veteran's report that he was exposed to gunfire during his 
reserve service, the Board notes that, other than his report 
of working with ammunition and exposure to gunfire, there is 
no indication in the record as to the veteran's duties while 
serving in the Navy Reserve, to include whether it is likely 
he was exposed to acoustic trauma from gunfire.  On remand, 
the RO will be requested to clarify the nature of the 
veteran's reserve service and obtain the veteran's personnel 
records, as that information will assist the Board in 
rendering a fully informed decision.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.	Contact the National Personnel Record 
Center (NPRC) and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training, if any, 
with the U.S. Navy and Navy Reserve and 
(2) forward all available service 
personnel records associated with such 
duty for incorporation into the record.  

2.	If, and only if, the information 
received from the NPRC and/or service 
department indicates the veteran may 
have been exposed to noise exposure 
during his service in the U.S. Navy 
Reserve, schedule the veteran for a VA 
examination by a qualified medical 
professional to determine whether his 
current bilateral hearing loss is 
related to his reserve service.  All 
necessary special studies or tests are 
to be done and all findings described 
in detail.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.

a.	The examiner is requested to offer 
an opinion as to whether it is 
more likely than not (i.e., to a 
degree of probability greater than 
50 percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that any current 
bilateral hearing impairment is 
causally or etiologically related 
to the veteran's Navy Reserve 
service.  

b.	Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

c.	If it cannot be determined whether 
the veteran currently has a 
bilateral hearing impairment that 
is related to his reserve service, 
on a medical or scientific basis 
and without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
report, and explain why this is 
so.

d.	If the veteran is unable to attend 
the scheduled VA examination, or 
an examination is unable to be 
scheduled for any other reason, a 
medical opinion which addresses 
the questions above based upon a 
review of the claims folder should 
be obtained.  

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be provided with an SSOC and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


